Exhibit 10.2 IMPORTANT RATE, FEE AND OTHER COST INFORMATION (Summary of Credit Terms) PLEASE NOTE: If you apply for the Maximum RewardsSM Platinum Edition® Visa® Card and meet our eligibility criteria for the Visa Signature® Card with Maximum RewardsSM, you agree that we may consider your application as one for (and upgrade you to) the Visa Signature® Card with Maximum RewardsSM. Maximum RewardsSM Platinum Edition® Visa Signature® with Maximum Rewards® Annual Percentage Rate (APR) for Purchases 0.00% APR fixed for the first 6 billing cycles after your account is opened.† After that, 13.99% APR variable, 15.99% APR variable, or 17.99% APR variable (as of 07/01/2008) depending on how you meet our credit criteria.†* 0.00% APR fixed for the first 6 billing cycles after your account is opened.† After that, 9.99% APR variable (as of 07/01/2008).†* Other APRs Balance Transfer APR: 0.00% fixed for the first 6 billing cycles after your account is opened.† After that, 13.99% APR variable, 15.99% APR variable, or 17.99% APR variable (as of 07/01/2008) depending on how you meet our credit criteria.†* Cash Advance APR: 21.75% variable (as of 07/01/2008).†* Penalty Rate APR: up to 29.99% variable (as of 07/01/2008) (see explanation below).†* Balance Transfer APR: 0.00% fixed on Balance Transfers made in the first 6 billing cycles after your account is opened.† After that, 9.99% APR variable (as of 07/01/2008).†* Cash Advance APR: 21.75% variable (as of 07/01/2008).†* Penalty Rate APR: up to 29.99% variable (as of 07/01/2008) (see explanation below).†* Variable Rate Information The APR for Purchases and Balance Transfers may vary and will be the greater of 13.99% or the Index plus a Margin of 5.74%,* or the greater of 15.99% or the Index plus a Margin of 7.74%, * or the greater of 17.99% or the Index plus a Margin of 9.74% depending on how you meet our credit criteria.* The APR for Cash Advances may vary and will be the greater of 19.99% or the Index plus a Margin of 15.75%.* The APR for Penalty Rates may vary and will be the Index plus a Margin of up to 23.99%.* The APR for Purchases and Balance Transfers may vary and will be the greater of 9.99% or the Index plus a Margin of 1.74%.* The APR for Cash Advances may vary and will be the greater of 19.99% or the Index plus a Margin of 15.75%.* The APR for Penalty Rates may vary and will be the Index plus a Margin of up to 23.99%.* Grace Period for Repayment of Balance for Purchases Not less than 20 days from the closing date of the billing cycle (provided you have paid your previous New Balance in full by the due date). Not less than 20 days from the closing date of the billing cycle (provided you have paid your previous New Balance in full by the due date). Method of Computing the Balance for Purchases Average daily balance (including new purchases). Average daily balance (including new purchases). Annual Fee None. None. Minimum Finance Charge $1.75 (any billing cycle a finance charge is imposed). $1.75 (any billing cycle a finance charge is imposed). Foreign Currency Transaction Fee for Transactions made in Non-U.S. Currency 3% of the amount of the transaction (after conversion to U.S. Dollars). 3% of the amount of the transaction (after conversion to U.S. Dollars). Transaction Fee for Cash Advances The greater of $15 or 3% of the transaction (the greater of $15 or 5% of the transaction for certain "Cash Equivalent Transactions"). The greater of $15 or 3% of the transaction (the greater of $15 or 5% of the transaction for certain “Cash Equivalent Transactions”). Transaction Fee for Balance Transfers The greater of $10 or 3% of the transaction. The greater of $10 or 3% of the transaction. Over Limit Fee $39. None. Late Payment Fee $35 if your New Balance is less than $500; or $39 if your New Balance is equal to or greater than $500. $35 if your New Balance is less than $500; or $39 if your New Balance is equal to or greater than $500. Maximum RewardsSM Platinum Edition® Visa Signature® with Maximum Rewards® Annual Percentage Rate (APR) for Purchases 0.00% APR fixed for the first 6 billing cycles after your account is opened.† After that, 13.99% APR variable, 15.99% APR variable, or 17.99% APR variable (as of 07/01/2008) depending on how you meet our credit criteria.†* 0.00% APR fixed for the first 6 billing cycles after your account is opened.† After that, 9.99% APR variable (as of 07/01/2008).†* Other APRs Balance Transfer APR: 0.00% fixed for the first 6 billing cycles after your account is opened.† After that, 13.99% APR variable, 15.99% APR variable, or 17.99% APR variable (as of 07/01/2008) depending on how you meet our credit criteria.†* Cash Advance APR: 21.75% variable (as of 07/01/2008).†* Penalty Rate APR: up to 29.99% variable (as of 07/01/2008) (see explanation below).†* Balance Transfer APR: 0.00% fixed on Balance Transfers made in the first 6 billing cycles after your account is opened.† After that, 9.99% APR variable (as of 07/01/2008).†* Cash Advance APR: 21.75% variable (as of 07/01/2008).†* Penalty Rate APR: up to 29.99% variable (as of 07/01/2008) (see explanation below).†* Variable Rate Information The APR for Purchases and Balance Transfers may vary and will be the greater of 13.99% or the Index plus a Margin of 5.74%,* or the greater of 15.99% or the Index plus a Margin of 7.74%, * or the greater of 17.99% or the Index plus a Margin of 9.74% depending on how you meet our credit criteria.* The APR for Cash Advances may vary and will be the greater of 19.99% or the Index plus a Margin of 15.75%.* The APR for Penalty Rates may vary and will be the Index plus a Margin of up to 23.99%.* The APR for Purchases and Balance Transfers may vary and will be the greater of 9.99% or the Index plus a Margin of 1.74%.* The APR for Cash Advances may vary and will be the greater of 19.99% or the Index plus a Margin of 15.75%.* The APR for Penalty Rates may vary and will be the Index plus a Margin of up to 23.99%.* Grace Period for Repayment of Balance for Purchases Not less than 20 days from the closing date of the billing cycle (provided you have paid your previous New Balance in full by the due date). Not less than 20 days from the closing date of the billing cycle (provided you have paid your previous New Balance in full by the due date). Method of Computing the Balance for Purchases Average daily balance (including new purchases). Average daily balance (including new purchases). Annual Fee None. None. Minimum Finance Charge $1.75 (any billing cycle a finance charge is imposed). $1.75 (any billing cycle a finance charge is imposed). Foreign Currency Transaction Fee for Transactions made in Non-U.S. Currency 3% of the amount of the transaction (after conversion to U.S. Dollars). 3% of the amount of the transaction (after conversion to U.S. Dollars). Transaction Fee for Cash Advances The greater of $15 or 3% of the transaction (the greater of $15 or 5% of the transaction for certain "Cash Equivalent Transactions"). The greater of $15 or 3% of the transaction (the greater of $15 or 5% of the transaction for certain “Cash Equivalent Transactions”). Transaction Fee for Balance Transfers The greater of $10 or 3% of the transaction. The greater of $10 or 3% of the transaction. Over Limit Fee $39. None. Late Payment Fee $35 if your New Balance is less than $500; or $39 if your New Balance is equal to or greater than $500. $35 if your New Balance is less than $500; or $39 if your New Balance is equal to or greater than $500. Maximum RewardsSM Platinum Edition® Visa Signature® with Maximum Rewards® Annual Percentage Rate (APR) for Purchases 0.00% APR fixed for the first 6 billing cycles after your account is opened.† After that, 13.99% APR variable, 15.99% APR variable, or 17.99% APR variable (as of 07/01/2008) depending on how you meet our credit criteria.†* 0.00% APR fixed for the first 6 billing cycles after your account is opened.† After that, 9.99% APR variable (as of 07/01/2008).†* Other APRs Balance Transfer APR: 0.00% fixed for the first 6 billing cycles after your account is opened.† After that, 13.99% APR variable, 15.99% APR variable, or 17.99% APR variable (as of 07/01/2008) depending on how you meet our credit criteria.†* Cash Advance APR: 21.75% variable (as of 07/01/2008).†* Penalty Rate APR: up to 29.99% variable (as of 07/01/2008) (see explanation below).†* Balance Transfer APR: 0.00% fixed on Balance Transfers made in the first 6 billing cycles after your account is opened.† After that, 9.99% APR variable (as of 07/01/2008).†* Cash Advance APR: 21.75% variable (as of 07/01/2008).†* Penalty Rate APR: up to 29.99% variable (as of 07/01/2008) (see explanation below).†* Variable Rate Information The APR for Purchases and Balance Transfers may vary and will be the greater of 13.99% or the Index plus a Margin of 5.74%,* or the greater of 15.99% or the Index plus a Margin of 7.74%, * or the greater of 17.99% or the Index plus a Margin of 9.74% depending on how you meet our credit criteria.* The APR for Cash Advances may vary and will be the greater of 19.99% or the Index plus a Margin of 15.75%.* The APR for Penalty Rates may vary and will be the Index plus a Margin of up to 23.99%.* The APR for Purchases and Balance Transfers may vary and will be the greater of 9.99% or the Index plus a Margin of 1.74%.* The APR for Cash Advances may vary and will be the greater of 19.99% or the Index plus a Margin of 15.75%.* The APR for Penalty Rates may vary and will be the Index plus a Margin of up to 23.99%.* Grace Period for Repayment of Balance for Purchases Not less than 20 days from the closing date of the billing cycle (provided you have paid your previous New Balance in full by the due date). Not less than 20 days from the closing date of the billing cycle (provided you have paid your previous New Balance in full by the due date). Method of Computing the Balance for Purchases Average daily balance (including new purchases). Average daily balance (including new purchases). Annual Fee None. None. Minimum Finance Charge $1.75 (any billing cycle a finance charge is imposed). $1.75 (any billing cycle a finance charge is imposed). Foreign Currency Transaction Fee for Transactions made in Non-U.S. Currency 3% of the amount of the transaction (after conversion to U.S. Dollars). 3% of the amount of the transaction (after conversion to U.S. Dollars). Transaction Fee for Cash Advances The greater of $15 or 3% of the transaction (the greater of $15 or 5% of the transaction for certain "Cash Equivalent Transactions"). The greater of $15 or 3% of the transaction (the greater of $15 or 5% of the transaction for certain “Cash Equivalent Transactions”). Transaction Fee for Balance Transfers The greater of $10 or 3% of the transaction. The greater of $10 or 3% of the transaction. Over Limit Fee $39. None. Late Payment Fee $35 if your New Balance is less than $500; or $39 if your New Balance is equal to or greater than $500. $35 if your New Balance is less than $500; or $39 if your New Balance is equal to or greater than $500. † Your Annual Percentage Rates (including Introductory Rates, Preferred Rates or Special Offer Rates) may terminate and increase to a Penalty Rate or a Preferred Rate if you: (1) fail to make a minimum payment to us when due; (2) exceed your credit limit with us (this clause (2) does not apply to the Signature Card); or (3) make a payment to us that is dishonored for any reason.
